Name: Commission Regulation (EEC) No 3680/91 of 17 December 1991 on the sale for delivery in Madeira and the Azores of cereals held by different intervention agencies
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade policy;  plant product;  marketing
 Date Published: nan

 18 . 12. 91 Official Journal of the European Communities No L 349/31 COMMISSION REGULATION (EEC) No 3680/91 of 17 December 1991 on the sale for delivery in Madeira and the Azores of cereals held by different intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653/90 (2), and in particular Article 7 (6) thereof, market resale price of intervention cereals should be permitted ; whereas provision should also be made for the lodging of security such as to guarantee that the cereals reach the specified destinations within the specified time limits and that the successful tenderer fulfils his obliga ­ tion to pass on to the new buyer of the cereals the purchase price concession he received ; Whereas supply to the users in the territories of Madeira and the Azores should be permitted at the best possible cost price ; whereas these cereals from intervention are stored in different: Member States ; whereas it should, therefore, be offered a choice as regards the origin of Community cereals without affecting the budgetary cost of that operation ; whereas the intervention agencies concerned should, consequently, provide all the necessary information concerning the global foreseen quantities to the Commission ; Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by intervention agencies are to be sold by tender ; Whereas the present Regulation lays down that common wheat and barley from intervention stocks are to be supplied to the Azores at a special price that is intended to make allowances for the situation of this archipelago on the outer periphery of the Community ; whereas there are milling facilities on three of the islands in the archi ­ pelago and freedingstuffs factories on four of the islands ; whereas it should be explicitly stated that each of these islands should be supplied and this aim should be laid down in the tender conditions : Whereas Commission Regulation (EEC) No 1 836/82 (*), as last amended by Regulation (EEC) No 3043/91 (*), lays down the procedure and conditions for the sale of cereals held by intervention agencies ; whereas Article 4 thereof allows for the possibility of resale on the Community market for specific destinations ; whereas, taking account of the urgency resulting from the necessity to supply the Azores and Madeira, the period foreseen in Article 2 ( 1 ) of Regulation (EEC) No 1836/82 should be deleted ; Whereas Member States shall take all further action compatible with the provisions in force that is required to ensure satisfactory operation of the present arrangement and shall inform the Commission thereof ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Whereas from 1 January 1991 onwards Portugal and its dependent territories will apply the common levies on cereals imported from third countries ; whereas the Azores and Madeira are consequently liable to distur ­ bances of their cereals supplies because of their geogra ­ phic situation on the outer periphery of the Community ; whereas the appropriate measures to put this right are under discussion in the context of the Poseima programme ; whereas the Portuguese authorities have requested that a solution be found urgently for these terri ­ tories of the Azores and Madeira ; whereas to comply with this request intervention stocks could be sold ; whereas it is therefore right to set favourable conditions for such sales, without, however, causing disturbances on the market ; whereas to make allowance for the cost of trans ­ port between the European territory of the Community and the specified destinations, a derogation from Article 5 of Regulation (EEC) No 1836/82 dealing with the internal HAS ADOPTED THIS REGULATION : o OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 27. 12. 1990, p. 28 . (3) OJ No L 139, 24. 5. 1986, p. 36 . Article 1 The intervention agencies specified in the Annex are authorized to sell by tender on the Community market 83 000 tonnes of cereals to be delivered to the destina ­ tions and within the time limits specified in the Annex. (4) OJ No L 201 , 31 . 7. 1990, p. 5. V) OJ No L 202, 9. 7. 1982, p. 23. « OJ No L 288, 18 . 10 . 1991 , p. 21 . No L 349/32 Official Journal of the European Communities 18 . 12. 91 Article 2 1 . The invitation to tender shall be open from 1 January to 30 June 1992 ; the first tender will take place on 8 January 1992. The subsequent awards will take place on a monthly basis the first Wednesday of each month. 2. The cereals sold must be delivered to the destination provided for in the Annex. Deliveries of common wheat of bread-making quality to the Azores must necessarily be broken down, for each offer accepted, as follows : (a) ± 60 % to the island of Sao Miguel ; (b) ± 30 % to the island of Terceira ; (c) ± 10 % to the island of Faial . Deliveries of barley and feed wheat to the Azores must necessarily be broken down, for each offer accepted, as follows : (a) ± 75 % for the island of Sao Miguel ; (b) ± 14% for the island of Terceira ; (c) ± 2,5 % for the island of Faial ; (d) ± 2 % for the island of Sao Jorge ; (e) ± 2 % for the island of Pico ; (f) ± 1,5% for the island of Flores (Corvo); (g) ± 1,5% for the island of S. Maria ; (h) ± 1,5 % for the island of Graciosa. 3. Tenders shall not be valid unless accompanied by a written commitment :  to pass on, when the cereals are resold after arrival at destination, the price advantage granted in application of the tender rules set out in Article 3. Should the cereals not be sold for direct consumption the terms of sale must include an obligation on the purchaser to pass on in turn the price reduction granted pursuant to Article 3,  to lodge, ai: the latest on payment for the cereals, a security covering the difference between the price as provided for in Article 5 ( 1 ) and (3) of Regulation (EEC) No 1836/82 and that tendered,  to comply with the requirements set out in this Article as regards the Azores. Article 3 The minimum price to be observed shall be fixed in accordance with the procedure indicated in Article 26 of Regulation (EEC) No 2727/75 by way of derogation from Article 5 ( 1 ) and (3) of Regulation (EEC) No 1836/82, account being taken in particular of the cost of transport between the storage locations and the destinations speci ­ fied. A minimum price shall be set for each destination. Article 4 The security mentioned in the second indent of Article 2 (3) shall be released for quantities for which evidence of resale in the Azores and Madeira at a price reflecting the price reduction granted pursuant to Article 3 is provided within the specified time limit. Such evidence shall be constituted by certificate issued by the Portuguese autho ­ rities following verification that the tenderer has met his obligations. Article 5 The intervention agencies concerned shall take all action necessary to ensure that the provisions of this Regulation are complied with . They shall inform the Commission each week, through the Management Committee for Cereals, of the progress of the tender procedure and of the supply operation. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission 18 . 12. 91 Official Journal of the European Communities No L 349/33 ANNEX (tonnes) Cereals Azores Madeira  Feed wheat 5 000 4 000  Breat-making wheat 17 000 11 000  Barley 31 000 10 000  Durum wheat 2 000 3 000 Total 55 000 28 000 Period for delivery : 1 January 1992 to 31 July 1992. Open tenders  Common wheat : Germany, France and Portugal .  Durum wheat : France, Portugal and Grece.  Barley : France, the United Kingdom and Spain.